PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/387,406
Filing Date: 17 Apr 2019
Appellant(s): Magic Leap, Inc.



__________________
Craig C. Largent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/8/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/6/2021, from which the appeal is taken, is maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999).

Regarding Claim 1, Chen (US PG Publication 2020/0160597) discloses a method for refining poses (the current pose may be computed using an iterative closest point process that takes as input the current depth map and a corresponding depth map rendered 214 from the current 3D model 208 [0037]), the method comprising:
	a) receiving a plurality of poses (compute camera pose using current depth map 204, Fig. 2) each associated with one of a plurality of captured depth images (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]; current depth map [0037]), wherein each of the plurality of captured depth images (a depth camera which is arranged to capture sequences of depth images [0033]) is associated with one of a plurality of captured depth maps (depth image = depth map frame [0033]);
	(b) performing volumetric reconstruction (integrate current depth map into dense 3D model, 206, Fig. 2, [0036]) for the plurality of (depth map from a stream of depth maps [0036]) poses (current pose from current depth map [0037]) to produce a polygonal mesh (depict exterior surface [0030], e.g., polygonal mesh [0141]) corresponding to a global geometry (rotation and Translation of depth camera relative to real-world coordinates [0038]);
	(c) rendering (depth map rendered 214, Fig. 2 [0037]), using the 3D model  (from current 3D model, Fig. 2 [0037]), a depth map (corresponding depth map rendered 214 from current 3D model, Fig. 2 [0037]) associated with each of the plurality of poses (current pose [0037]);
	(d) aligning (iterative closest point [0037]) each captured depth map (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]) of the plurality of captured depth maps (stream of depth maps [0036]) to each rendered depth map (corresponding depth map rendered 214 from current 3D model [0037]) associated with each of the plurality of poses (compute current pose [0037]) to provide refined poses (compute 204 current pose of mobile capture device [0037]);
	and (e) iterating on (b) (integrate current depth map into 3D model 206, Fig. 2), (c) (render 214, Fig. 2), and (d) (iterative closest point [0037]) using the refined poses (camera pose based on rendered depth map, Fig. 2) for a predetermined number of iterations (feedback loop from 3D model to compute camera pose, Fig. 2; coarse to fine voxel resolution, e.g., three levels, Figs. 3, 4, 6, [0046]-[0073]).
	Chen does not explicitly disclose, but Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) teaches wherein the 3D model (surface shape described in a dense collection of 3D points and surface normal, Section 1.1) is represented by a polygonal mesh (we use a polygonal surface mesh, Section 1.1).
	It would have been obvious to one of ordinary skill in the art to use a polygonal surface mesh to represent the 3D model of Chen because Johnson teaches that research has shown that processing power has reached a level where computations using surface meshes are now feasible, Section 1.1, and the method of surface matching and alignment using the surface mesh is robust to clutter and occlusion, and applicable to volumetric registration (Conclusion). 

	Regarding Claim 2, Chen (US PG Publication 2020/0160597) discloses the method of claim 1, wherein performing volumetric reconstruction (integration [0036]) comprises:
	performing volumetric fusion (integration means fusing current depth map with dense 3D model [0036]);
	and extracting the polygonal mesh (get data from the model, e.g. for constructing a polygon mesh [0141]).

	Regarding Claim 4, Chen (US PG Publication 2020/0160597) discloses the method of claim 2, wherein performing volumetric fusion (integration [0036]) comprises fusing each captured depth map (fusing current depth map [0036]) associated with each of the plurality of poses (stream of depth maps [0036]; current pose from current depth map [0037]) into a truncated signed distance function (each voxel stores a numerical value which is a truncated signed distance function value [0041]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) and Curless (NPL, “A Volumetric Method for Building Complex Models from Range Images,” ACM 1996).

	Regarding Claim 3, Chen (US PG Publication 2020/0160597) discloses the method of claim 2.
	Chen does not explicitly disclose, but Curless teaches wherein performing volumetric reconstruction further comprises performing volumetric hole filling (hole filling, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the reconstruction of Chen with a hole-filling stage because Curless teaches that unseen portions of the surface will appear as holes, which are esthetically unsatisfying and can present a stumbling block for subsequent algorithms that operate on continuous meshes (Section 4 first paragraph). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) and Lorensen (NPL, “Marching Cubes: A high resolution 3D surface reconstruction Algorithm,” ACM 1987).

	Regarding Claim 5, Chen (US PG Publication 2020/0160597) discloses the method of claim 4, wherein extracting the polygonal mesh (constructing a polygon mesh [0141]) comprises converting the truncated signed distance function (data from the model [0141]; e.g. hierarchical data structure of the signed distance function [0043]) into a mesh (constructing a polygon mesh [0141]).
Chen does not explicitly disclose but Lorensen teaches that the mesh is a triangle mesh (triangle models, Abstract).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the polygon mesh of Chen as a triangle mesh because Lorensen teaches a high resolution 3D surface construction algorithm that produces a triangle mesh of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 

	Regarding Claim 6, Chen (US PG Publication 2020/0160597) discloses the method of claim 2, including extracting the polygonal mesh (depict exterior surface [0030], e.g., polygonal mesh [0141]1).
	Chen does not explicitly disclose, but Curless teaches wherein extracting the polygonal mesh (surface, Abstract, Section 1) comprises applying marching cubes (Marching Cubes, Section 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to construct the mesh of Chen using Marching Cubes because Lorensen teaches that it is a high resolution 3D surface construction algorithm that produces a triangle models of constant density surfaces with unprecedented detail, and the triangle models can be displayed with conventional graphics-rendering algorithms implemented in software or hardware (Section 1). 
(2) Response to Argument

Summary of Invention
	Appellant’s invention is directed to reconstructing a 3D scene from a sequence of RGBD (red, green, blue, depth) images captured by a moving camera. During reconstruction, the current pose of the camera is precisely derived (Appellant’s Specification [0002]-[0005]). In deriving the camera pose, the depth maps captured by the camera must aligned (Claim 1 step “(d) aligning…”) with depth maps of the same perspective rendered from the polygonal mesh (Claim 1 step “(c) rendering…”). 

Reason for Appeal
	Appellant argues that Claim 1 step “(c) rendering, using a polygonal mesh, a depth map” is not taught by the combination of Chen (US PG Publication 2020/0160597) in view of Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999), because the proposed combination would render Chen unsuitable for its purpose (Brief Pp. 13 lines 1-5). 

Summary of Rejection
	The Final Action (Pp. 3) presents that Chen [0037] discloses “(c) rendering, using the 3D model, a depth map.” Chen [0037] states, “corresponding depth maps rendered 214 from the 3D model 208,” but the 3D model is not represented as a polygonal mesh:
Regarding Claim 1, Chen (US PG Publication 2020/0160597) discloses…
	(c) rendering (depth map rendered 214, Fig. 2 [0037]), using the 3D model  (from current 3D model, Fig. 2 [0037]), a depth map (corresponding depth map rendered 214 from current 3D model, Fig. 2 [0037])…

	
The Final Action (Pp. 4) modifies Chen to represent the 3D model as a polygonal mesh, as taught by Johnson, because Johnson provides a motivation to do so:
 	Chen does not explicitly disclose, but Johnson (NPL “Using Spin Images for Efficient Object Recognition in Cluttered 3D Scenes,” IEEE, 1999) teaches wherein the 3D model (surface shape described in a dense collection of 3D points and surface normal, Section 1.1) is represented by a polygonal mesh (we use a polygonal surface mesh, Section 1.1).
	It would have been obvious to one of ordinary skill in the art to use a polygonal surface mesh to represent the 3D model of Chen because Johnson teaches that research has shown that processing power has reached a level where computations using surface meshes are now feasible, Section 1.1, and the method of surface matching and alignment using the surface mesh is robust to clutter and occlusion, and applicable to volumetric registration (Conclusion). 

Issue on Appeal
	Appellant argues that Chen cannot be modified to represent its 3D model as a polygonal mesh, because the rendering method of Fig. 9, which Appellant assumes is used to render the depth maps 214 of Chen, applies only to hierarchical data, which a mesh is not (Brief Pp. 13 lines 16-19, Pp. 14 line 12); i.e., Chen could not render depth maps 214 using Fig. 9 if the 3D model were represented as a mesh. 
	The argument is unpersuasive because Appellant has incorrectly concluded that Chen renders depth maps 214 using the method of Fig. 9; on the contrary, Chen states definitively in paragraph [0037] that Chen uses the techniques disclosed in US PG Publication 2012/0196679 by “Newcombe” to render depth maps 214—and does not use Fig. 9—and one of the rendering techniques disclosed by Newcombe includes rendering a virtual depth map from the 3D model when the 3D model is represented as a polygon mesh. 

Preliminary Matters: Claim interpretation of “Rendering, using a polygonal mesh, a depth map,” (Brief Pp. 11 line 5 – Pp. 12 line 10)
	Appellant argues that Examiner has incorrectly interpreted the Claim 1 limitations “(c) rendering…” and “(d) aligning…,” but Examiner agrees with Appellant’s interpretations. 
	Appellant argues that Examiner conflated the distinct steps of “(c) rendering…” and “(d) aligning…” (Brief Pp. 11 lines 11-13, 16-18, 23; Pp. 12 lines 1-5). Appellant argues that Examiner’s interpreting of “(c) rendering, using the polygonal mesh, a depth map…” according to Appellant’s specification at [0108] is contrary to the steps recited in Claim 1 and depicted in Fig. 11 (Brief Pp. 11 lines 20-23; Pp. 12 lines 2-3); the captured depth maps are aligned to the rendered depth maps, and not to the mesh, in Claim 1 step (d) (Brief Pp. 12 lines 6-7). 
	On the contrary, the Final Action is consistent with Appellant’s claim interpretation. Specifically, Examiner agrees that 
the “(c) rendering…” and “(d) aligning…” are distinct steps/limitations; 
“(c) rendering…” is performed in Step 1118 of Fig. 11; and
“(d) aligning…” is performed in Step 1120 of Fig. 11. 
The Final Action maps “(c) rendering…” and “(d) aligning…” to distinct portions of Chen; the Final Action demonstrates that Chen renders depth maps, each associated with one of a plurality of poses (Brief Pp. 12 lines 1-2; Final Action Pp. 3). The Final Action demonstrates that Chen aligns captured depth maps to rendered depth maps (Brief Pp. 12 lines 6-7; Final Action Pp. 3).
	The relevant excerpt from the Final Action (Pp. 3) is pasted below:
	(c) rendering (depth map rendered 214, Fig. 2 [0037]), using the 3D model  (from current 3D model, Fig. 2 [0037]), a depth map (corresponding depth map rendered 214 from current 3D model, Fig. 2 [0037]) associated with each of the plurality of poses (current pose [0037]);
	(d) aligning (iterative closest point [0037]) each captured depth map (capture device 100 comprises depth camera [0033]; capture device 100 moving in an environment [0031]) of the plurality of captured depth maps (stream of depth maps [0036]) to each rendered depth map (corresponding depth map rendered 214 from current 3D model [0037]) associated with each of the plurality of poses (compute current pose [0037]) to provide refined poses (compute 204 current pose of mobile capture device [0037]);
	The Final Action maps “(c) rendering…” (Claim 1) to “corresponding depth map rendered 214 from the current 3D model 208,” (Chen [0037]; Final Action Pp. 3). The rendering step of Chen is shown as box 214 extending from 3D model 208 in Fig. 2. Note that the rendered depth map “corresponds” (Chen [0037]) to the “current depth map” for the “current pose” (Chen [0037]), and therefore, Chen discloses “(c) rendering… a depth map associated with each of the plurality of poses,” (Claim 1).
The Final Action maps “(d) aligning…” (Claim 1) to the “iterative closest point process” of Chen [0037]. Iterative closest point is a well-known alignment algorithm, as can be seen by the following picture on its Wikipedia page (Wikipedia: Iterative closest point):1 

    PNG
    media_image2.png
    330
    1017
    media_image2.png
    Greyscale

The “current depth map” and the “corresponding rendered depth map 214” are aligned in the “iterative closest point process” to compute the current pose of Chen [0037]. Therefore, Chen discloses “(d) aligning each captured depth map of the plurality of captured depth maps to each rendered depth map associated with each of the plurality of poses to provide refined poses.” (Claim 1).
	As can be understood from the above summary, the Final Office Action maps the “(c) rendering…” step and the “(d) aligning…” steps of Claim 1 to distinct steps in Chen, and the two limitations are not conflated in the Final Action. 

Chen is compatible with “(c) rendering, using a polygonal mesh, a depth map,” (Claim 1, Brief Pp. 13 line 10 – Pp. 14 line 21)
Appellant relies on Chen Fig. 9 to assert that Chen cannot be modified by Johnson to “(c) render, using a polygonal mesh, a depth map,” (Brief Pp. 13 line 4 – Pp. 14 line 21) because the rendering method disclosed in Chen Fig. 9 must be used on “hierarchical” data (Brief Pp. 13 lines 18-19); a mesh is a fundamentally different type of data than hierarchical data (Brief Pp. 14 line 12); and the rendering method of Chen Fig. 9 could not be performed on Johnson’s mesh (Brief Pp. 13 lines 22-23, Pp. 14 lines 1-2, 15-18). Therefore, Appellant argues, the proposed modification would render Chen unsatisfactory for its intended purpose (Brief Pp. 13 lines 12-15).
This argument is not persuasive because Appellant has erroneously concluded that Chen’s Fig. 9 is the method Chen uses to render depth maps 214 (Brief Pp. 13 lines 16-17). It is not.
Chen discloses rendering depth maps in the depth map integration process of Fig. 2 ([0036]-[0037]). In the depth map integration process, Chen discloses, an iterative closest point process takes as input the current depth map and a corresponding depth map rendered 214 from the current 3D model 208 ([0037]). “Examples of this type of method are described in detail in US patent publication 20120196679 entitled ‘Real-Time Camera Tracking Using Depth Maps’,” ([0037]). The depth map integration process of Chen is described in US PG Publication 2012/0196679; not in Chen Fig. 9. Appellant should have considered whether US PG Publication 2012/0196679 is consistent with rendering, using a polygonal mesh, a depth map; not Fig. 9.
Appellant argues that Chen Fig. 9 operates on a hierarchical data structure (Brief Pp. 13 lines 16-19), but Chen renders depth maps 214 from 3D model 208, ([0037], Fig. 2), which is not a hierarchical data structure, and not from hierarchical data structure 212, ([0043]). Hierarchical data structure 212, graphically depicted in Fig. 3 [0043], is the data structure on which Chen performs the method of Fig. 9 [0088]. Hierarchical data structure 212, however, is not used in rendering depth maps 214; 3D model 208 is ([0037], Fig. 2). In conclusion, Fig. 9 is not informative of how Chen renders depth maps 214; US PG Publication 2012/0196679 is.
Cited by Chen, US PG Publication 2012/0196679 by “Newcombe” discloses how the “current pose may be computed using… the current depth map and a corresponding depth map rendered 214 from 3D model 208,” (Chen [0037], Fig. 2).
Newcombe teaches a camera-tracking algorithm (Title), which aligns the depth map frames to produce pose estimates of the camera [0035]. Aligning the depth map frames includes aligning a currently captured depth map with a “source depth map,” [0043]. The “source depth map” can be a “dense surface model estimate” of the source depth map, [0043]. When the source depth map is estimated from a dense 3D model, the dense 3D model can be represented using mesh-based representations such as polygon meshes [0057]. When the 3D model is stored using mesh-based representations such as polygon meshes ([0057]), the representation is first projected to form a virtual depth image [0059]. In summary, in aligning depth images to compute the camera pose, when the source depth map is estimated from the dense 3D model and the dense 3D model is represented by a polygon mesh, the mesh must be projected to form a virtual depth image. 
Rendering is the process of generating an image from a 3D model by means of a computer program (Wikipedia: Rendering (computer graphics).2 The virtual depth image in Newcombe [0059] is an image generated from the 3D model (Newcombe [0059]) represented as a polygon mesh (Newcombe [0059], [0057]) by means of a computer program (Newcombe Fig. 10). The virtual depth image of Newcombe is a depth map rendered from a polygon mesh; i.e., Newcombe teaches “(c) rendering, using a polygonal mesh, a depth map,” (Claim 1).
Newcombe teaches several embodiments to align depth images to compute the camera pose ([0043], [0053], [0057], and [0059]), but only one of those embodiments renders a depth map [0059], and that embodiment stores the 3D model as a polygon mesh (Newcombe [0059], [0057]). In the pose estimation/depth map alignment of Chen (Chen [0037]), Chen renders depth maps 214 (Chen [0037]). Newcombe teaches that this requires representing the 3D model as a polygon mesh (Newcombe [0059], [0057]). Therefore, not only does Newcombe disclose that Chen could render depth maps 214 using a polygonal mesh, Chen alludes to rendering depth maps 214 using a polygonal mesh by expressly including the rendering step 214 in paragraph [0037] and Fig. 2 (Chen [0037], Fig. 2).
Chen cites Newcombe (US PG Publication 2012/0196679) to explain how the “current pose may be computed using… depth map rendered 214 from 3D model 208,” (Chen [0037]). Newcombe teaches that the possible methods include “(c) rendering, using a polygonal mesh, a depth map,” (Claim 1). In conclusion, Chen can render depth maps 214 using a polygon mesh; and modifying Chen to store dense 3D model 208 as a polygon mesh, as taught by Johnson, would enable Chen’s intended purpose: to compute the camera pose (Chen [0037]). Therefore, Chen as modified by Johnson teaches “(c) rendering, using a polygonal mesh, a depth map,” as demonstrated in the Final Action at Pp. 3-4 and required by Claim 1. The combination would have been obvious based on the teaching, suggestion, and motivation provided in Johnson and repeated in the Final Action at Pp. 4. 
Examiner has shown that Chen renders depth maps 214 using the techniques disclosed in Newcombe (US PG Publication 2012/0196679), which include “(c) rendering, using a polygonal mesh, a depth map,” (Claim 1), and not the techniques in Chen Fig. 9. Chen Fig. 9, on the other hand, is mesh-rendering algorithm—not a depth map rendering algorithm—and has steps in common with the mesh-rendering algorithm disclosed in Appellant’s specification at [0107]; the details, however, are inapposite to the issue on Appeal. Likewise, Appellant’s arguments regarding Chen Fig. 9 (Brief Pp. 13 line 10 – Pp. 14 line 21) are inapposite and unpersuasive. 
For the above reasons, the rejection of Claim 1 should be affirmed. There being no additional arguments, the rejection of dependent claims 2-6 should also be affirmed (Brief Pp. 14 lines 22-29).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHADAN E HAGHANI/Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/Francis Geroleo/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        June 7, 2022

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Iterative_closest_point
        2 https://en.wikipedia.org/wiki/Rendering_(computer_graphics).